Case 3:20-cv-01747-PAD Document 24-2 Filed 04/13/21 Page 1 of 2

Gorcia,

EXHIBIT 2

Blan Bel2man to Teny Xe

Re: Insurance payment

Alan Goldman <GoldieFun@msn.com>

Tue 4/24/2018 10:16 AM

To: Jenyfer Garcia Soto <JGarcia@ferraiuoli.com>

Cc: Lillian Mateo Santas <Imateo@ferraiuoli.com>; geraldkleis@yahoo.com <geraldkleis@yahoo.com>

Good morning Jenyfer,

Thanks for your help and the good work. I'm glad you feel that | can sign the release and | will. There
seems to be a few questions that you have raised and please do not assume that Overseas Insurance
has properly informed me or advised me. Mr. Gerald kleis has been very helpful but the actual insurer
has had limited contact with me and it has been a difficult process trying to get the adjuster to come to
my home and assess the damage. That is when Mr. Kleis kindly stepped in to help and has been very
responsive and effective in moving things forward. |! suggest to assist in bringing this to closure that you
please contact Mr. Kleis directly so the two of you can quickly answer any questions that remain. You
both of course have my permission to freely speak with each other concerning this matter. | am
forwarding this to Mr. Kleis and his contact information is attached below. Please let me know when
you are satisfied that | should sign all documents so we can close this claim.

Thanks again for your help,

Sincerely,
Alan Goldman
802-372-9300

Gerald IM. Kleis, L.U.T.C.F.
Insurance Broker

P.O. Box 9024216

San Juan PR, 00902-4216
Office (787) 277-1919

Fax (787) 277-1925

Mobile (787) 398-8333

e-mail: geraldkleis@yahoo.com

Sent from Outlook

From: Jenyfer Garcia Soto <JGarcia@ferraiuoli.com>
Sent: Wednesday, April 18, 2018 10:48 AM

To: goldiefun@msn.com

Cc: Lillian Mateo Santos

Subject: Insurance payment

Hello Mr. Goldman,

Lilliam asked that | send you the below analysis directly, regarding the release proposed by your
insurance company, Real Legacy Assurance. My area of practice is commercial litigation.
Case 3:20-cv-01747-PAD Document 24-2 Filed 04/13/21 Page 2 of 2

The document in Spanish is a very general standard release in favor of Real Legacy Assurance for paying
the losses to your property in Dorado through claim #620128. There is no problem with signing it.

Since we don't have a breakdown of the deductible ($20,900.00) I'll assume for purposes of this analysis
that you received the necessary information and advice from Real Legacy Assurance to determine that
the deductible is appropriate and conforms with the policy, and that all your losses at Lot 13 Dorado
Beach Estates as a result of Hurricane Maria were assessed in their entirety (Claim #620128). If not, you
should not sign the release because, if you do, you will not be able to make any other claims to your
insurance company for insured losses at Lot 13 Dorado Beach Estates as a result of Hurricane Maria.

| also analyzed the invoice, endorsements and declarations provided in connection with the policy under
which you are receiving the $86,713.50 net payment for your losses at Lot 13 Dorado Beach Estates. The
applicable sections are pages 9-15 of the PDF. As indicated, these are only the endorsements and
declarations, not the policy as a whole. You should have a separate policy document. I'd be happy to
take a look at the policy to make sure there are no issues there.

I'm attaching both PDF documents here for ease of reference.

Best regards,

Jenyfer Garcia-Soto

 

PO Box 195168 * San Juan, PR 00919-5168

i | i 221 Ponce de Leén Avenue, Suite 500 * San Juan, PR 00917
Ferraiuoli uc 221 Pence de

F. 787.766.7004
D. 787.777.1393

E. jgarcia@ferraiuoll.com

 

The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s)

named above. If you have received this communication by error, please notify us immediately by e-mail, and delete the original
message.

P Before you print this E-mail, ask if it's really necessary. Our environment concerns us alll...
